DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 21-28, 31, 33, 34, and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over U. S. Publication No. 2007/0167825 to Lee et al. in view of U. S. Publication No. 2012/0165680 to Akifumi.
Regarding Claim 21, 31, and 36, Lee teaches a method for performing an endovascular procedure using ultrasonic energy, comprising: providing a first sheath having a proximal end portion and a distal end portion, and having a first window in the distal end portion (fig. 10 11a, 14a-l, 15a-d teaches a catheter with a sheath and window element 46 for ultrasonic waves  from transducer 60); positioning a wave guide in the first sheath for delivering the ultrasonic energy through the first window for performing the endovascular procedure (fig. 10 element 46 teaches position in the wave guide in the window); and selectively covering the first window with a cover (para 0130 teaches a polymer sheath to cover the transducer assembly; figs. 10, 11a, 14a-l, 15a-d).  
Lee does not expressly teach the probe is within a vessel, a covering the window portion of the sheath. 
Akifumi teaches a catheter and a reinforcement tube to cover the window portion (abstract, para 0035, 0069 and 074 teaches a catheter which is placed in a vessel and  a reinforcement tube to cover and uncover the acoustic window portion).
It would be obvious to one of ordinary skill in the art at the time of filing to modify Lee with a setup such that the intravascular device is a catheter as taught by Akifumi, since such a setup would result in a device, which is capable of being used in a multiple situations, furthermore different intravascular device for intravascular imaging are obvious variants. 
Regarding Claim 22, 33, Lee teaches that the distal end portion of the first sheath includes an opening through which the wave guide may pass (fig. 10 11a, 14a-l, 15a-d teaches a catheter with a sheath and window element 46 for ultrasonic waves  from transducer 60).  
Regarding Claim 23-25, Lee teaches that the cover comprises a second sheath (para 0130 teaches a polymer sheath to cover the transducer assembly).  
Regarding Claim 26, Lee teaches that the second sheath includes an opening through which the wave guide may pass (fig. 10 element 46 teaches position in the wave guide in the window).  
Regarding Claim 27, Lee teaches aligning a second window of the cover with the first window of the first sheath (para 0130 teaches a polymer sheath to cover the transducer assembly).  
Regarding Claim 28, 34, Lee teaches that the first window is elongated in a longitudinal direction of the first sheath (fig. 10 11a, 14a-l, 15a-d teaches window element 46 is in the longitudinal direction).

Allowable Subject Matter
Claim 29-30, 32, 35 and 37-40 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the closest prior art of record are U. S. Publication No. 2007/0167825 to Lee et al.; U. S. Publication No. 2012/0165680 to Akifumi; and U. S. Publication No. 2011/0046522 to Chan et al. none of the prior art alone or in combination teaches “wherein the cover is a second sheath, the method comprising aligning a second window of the second sheath with the first window of the first sheath”.

Response to Arguments
Applicant's arguments filed 06/02/22 have been fully considered but are moot in view of new grounds of rejection. 
The double patenting rejection has been withdrawn in view of the Terminal Disclaimer filed 06/02/22.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANJAY CATTUNGAL whose telephone number is (571)272-1306. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
//If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANJAY CATTUNGAL/Primary Examiner, Art Unit 3793